DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The elements of Claims 33 and 34 are being interpreted under 35 U.S.C. 112(f).  Accordingly, Claims 33 and 34 are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 30-32 are rejected under 35 U.S.C. 101 because the breadth of the claims encompass a signal per se. The claimed limitations are capable of being performed as software alone, since no hardware component is being claimed. For example, the BRI of machine readable media can encompass non-statutory transitory forms of signal transmission, such as a propagating electrical or electromagnetic signal per se. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. 101  as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves).  See MPEP 2106.03(II).  Amending the claims to recite a “non-transitory computer readable medium” would overcome this rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, 13, 20-24, 30, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,565,415 (Schmidt et al., hereinafter “Schmidt”) in view of U.S. Patent No. 5,272,723 (Kimoto et al, hereinafter “Kimoto”).
With regard to Claim 1, Schmidt describes:
“A device to perform signal processing, the device comprising:
one or more processors configured to: (Column 11, lines 43-46 of Schmidt describes a device including a processor.)
perform linear filtering of the input signal by controlling adaptation of the linear filtering to generate an output signal that substantially matches the linear component of the reference target signal.”  (Column 5, lines 24-34 of Schmidt describes a filter 408, that may be a linear filter, that generate a compensation signal (the claimed “output signal”) from a reference signal.)
However, Schmidt does not describe: “perform signal processing including a linear transformation and a non-linear transformation of an input signal to generate a reference target signal, the reference target signal having a linear component associated with the linear transformation and a non- linear component associated with the non-linear transformation.”

With regard to Claim 5, column 2, lines 26-27 of Schmidt describes that the device may be part of a vehicle.
With regard to Claim 6, column 2, line 65 to column 3, line 3 of Schmidt describes that the signal processing corresponds to signal enhancement.
With regard to Claim 7, column 4, lines 33-44 of Schmidt describes that the input signal includes an audio signal, and the signal processing corresponds to speech enhancement.
With regard to Claim 8, Schmidt describes “one or more microphones coupled to the one or more processors, the one or more processors configured to receive the audio signal from the one or more microphones.”  In this regard, column 11, lines 43-46 of 

With regard to Claim 9, Schmidt describes “wherein the input signal includes an audio signal, and wherein the signal processing corresponds to noise suppressing, echo cancelling, dereverberating, or a combination thereof.”  In this regard, column 5, lines 24-25 describe that filter 408 attenuates the echo (echo canceling).
With regard to Claim 10, Schmidt does not explicitly describe “the one or more processors are configured to use a neural network to perform the signal processing.”  However, Kimoto describes neural networks 22 and 42 to perform the signal processing. It would have been obvious to one of ordinary skill in the art to incorporate neural networks as described by Kimoto into the device described by Schmidt, at least because doing so would realize a high-speed, highly precise signal processing (see Kimoto col. 1, lines 51-55). 
With regard to Claim 13, column 11, lines 43-63 of Schmidt describe that the device may include several circuits and processors connected together.   Accordingly, Schmidt describes “the one or more processors are included in an integrated circuit.”
With respect to Claim 20-24, method Claim 20 and apparatus Claim 1 are related as an apparatus and the method of using same, with each claimed apparatus function corresponding to each claimed method step. Claims 21-24 correspond to Claims 6, 7, 9, and 10, respectively.  Accordingly, Claims 20-24 are similarly rejected under the same rationale as applied above with respect to Claims 1, 6, 7, 9, and 10, respectively.  

With regard to Claim 33, the processor 108 described in the specification is cited as the structure that performs the functions claimed in Claim 33.  In this regard, Schmidt describes:
“An apparatus comprising: 
means for performing linear filtering of the input signal by controlling adaptation of the linear filtering to generate an output signal that substantially matches the linear component of the reference target signal.”  (Column 5, lines 24-34 of Schmidt describes a filter 408, that may be a linear filter, that generate a compensation signal (the claimed “output signal”) from a reference signal.)
However, Schmidt does not describe:
“means for performing linear filtering of the input signal by controlling adaptation of the linear filtering to generate an output signal that substantially matches the linear component of the reference target signal.”
In this regard, Figure 2 of Kimoto shows a device that includes an equalization neural network 22 and a detection neural network 42.  Both of these neural networks 
With regard to Claim 34, column 2, lines 26-27 of Schmidt describes that the device may be part of a vehicle.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Kimoto and further in view of U.S. Patent No. 5,146,470 (Fujii et al, hereinafter “Fujii”).
With respect to Claim 2, Schmidt in view of Kimoto do not explicitly describe “wherein the one or more processors are configured to control the adaptation of the linear filtering by updating filter values to reduce a difference between the output signal and the reference target signal.”   
However, column 4, lines 24-36 of Fujii describes an adaptive digital filter that changes the filter coefficients to reduce a difference between the output signal and the estimated output signal (cited as “the reference target signal.”)  It would have been 
With respect to Claim 3, Schmidt in view of Kimoto do not explicitly describe “wherein the one or more processors are configured to control the adaptation of the linear filtering by updating filter values to minimize a difference between the output signal and the reference target signal.”   
However, column 4, lines 24-36 of Fujii describes an adaptive digital filter that changes the filter coefficients to reduce a difference between the output signal and the estimated output signal (cited as “the reference target signal.”)  As Fujii recognizes the difference between the output signal and the estimated output signal to be a result effective variable, optimizing this variable would be a matter of routine experimentation.  See MPEP 2144.05.  Accordingly, minimizing a difference between the output signal and the estimated output signal (cited as “the reference target signal.”) would have been obvious in light of Fujii.  Further, it would have been obvious to one of ordinary skill in the art to incorporate the adaptive filtering technique described by Fujii into the device described by Schmidt in view of Kimoto, as this provides stable filter operation, as described at column 4, lines 33-36 of Fujii.
With respect to Claim 4, Schmidt in view of Kimoto do not explicitly describe “wherein the one or more processors are configured to control the adaptation of the linear filtering by updating filter values with reference to the reference target signal so that the linear filtering of the input signal based on the filter values reduces a difference between the output signal and the reference target signal.”   
.

Claims 11 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Kimoto and further in view of U.S. Patent App. Pub. No. 20070064816 (Chiang et al, hereinafter “Chiang”).


With regard to Claim 11, although column 11, lines 55-56 of Schmidt describes that the signal may be a video signal, Schmidt in view of Kimoto does not explicitly describe “wherein the input signal includes a visual input signal, and wherein the signal processing corresponds to visual enhancement.”  However, Chiang describes a device that adaptively filters an input video signal (paragraph 29), and performs visual enhancement (paragraph 77.)  It would have been obvious to one of ordinary skill in the art to incorporate the video filtering technique described by Chiang into the device described by Schmidt in view of Kimoto, as this reduces video artifacts in the data, as described at paragraph 29 of Chiang.
With regard to Claim 25, this claim recites essentially the same subject matter as Claim 11, and thus is rejected for the same reasons as Claim 11.

Claims 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Kimoto and further in view of U.S. Patent App. Pub. No. 20070177023 (Beuhler et al, hereinafter “Beuhler”).
With regard to Claim 12, although column 11, lines 55-56 of Schmidt describes that the signal may be a video signal, Schmidt in view of Kimoto does not explicitly describe “an image sensor coupled to the one or more processors, the one or more processors configured to receive the visual input signal from the image sensor.”  However, paragraph 2 of Beuhler describes that an image sensor may be connected to a processor.  It would have been obvious to one of ordinary skill in the art to incorporate the image sensor described by Beuhler into the device described by Schmidt in view of Kimoto, as this would provide the video signal described at column 11, lines 55-56 of Schmidt, and therefore would have been simple substitution of one known element for another to obtain predictable results. MPEP 2143(I)(B).
With regard to Claim 18, Schmidt in view of Kimoto does not explicitly describe “the input signal includes a visual input signal, wherein the signal processing corresponds to facial image enhancement, and wherein the one or more processors are further configured to process the output signal to generate a facial recognition output corresponding to one or more faces represented by the visual input signal.”  However, paragraph 28 of Beuhler describes a device that can receive input visual data and perform facial recognition processing.  It would have been obvious to one of ordinary skill in the art to incorporate the facial recognition processing described by Beuhler into 
With regard to Claim 19, this claim recites essentially the same subject matter as Claim 12, and thus is rejected for the same reasons as Claim 12.

Claims 14, 15, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Kimoto and further in view of U.S. Patent App. Pub. No. 20170243582 (Menezes et al, hereinafter “Menezes”).
With regard to Claim 14, column 4, lines 33-44 of Schmidt describes that the input signal includes an audio signal, and the signal processing corresponds to speech enhancement.  However, Schmidt in view of Kimoto does not explicitly describe “the one or more processors are further configured to process the output signal to generate a text output corresponding to speech in the audio input signal.”  In this regard, paragraph 4 of Menezes describes a device that generates a text output from input speech.  It would have been obvious to one of ordinary skill in the art to incorporate the speech to text processing described by Menezes into the device described by Schmidt in view of Kimoto, as visual display of text corresponding to speech is helpful in several situations, as described in paragraph 4 of Menezes.
With regard to Claim 15, Schmidt in view of Kimoto does not explicitly describe “a display device coupled to the one or more processors, the display device configured to display the text output.”  However, paragraph 4 of Menezes describes a device displays text generated from input speech.  It would have been obvious to one of ordinary skill in the art to incorporate the speech to text processing and display described by Menezes 
With regard to Claim 26, this claim recites essentially the same subject matter as Claim 14, and thus is rejected for the same reasons as Claim 14.

Claims 16, 27, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Kimoto and further in view of U.S. Patent No. 5,909,466 (Labat et al, hereinafter “Labat”).
With respect to Claim 16, Schmidt in view of Kimoto does not explicitly describe “wherein the one or more processors are configured to selectively perform the linear filtering based on a non-linearity metric associated with the reference target signal.”
However, Labat describes linear filters 12 that process sound signals.  Column 14, lines 49-55 describes that the filter may be controlled based on the kurtosis (a “non-linearity metric”).  It would have been obvious to one of ordinary skill in the art to incorporate the adaptive filtering technique using the kurtosis to control the filtering as described by Labat into the device described by Schmidt in view of Kimoto, as this takes into account the degree to which the equalization process has advanced, as described at column 14, lines 49-55 of Labat.
With regard to Claims 27 and 31, these claims recite essentially the same subject matter as Claim 16, and thus are rejected for the same reasons as Claim 16.

s 17, 28, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Kimoto and further in view of EP Patent App. Pub. No. 1 052 619 (Klindworth et al, hereinafter “Klindworth”).
With respect to Claim 17, Schmidt in view of Kimoto as disclosed above, teaches the claimed “the one or more processors are further configured to perform” and “the reference target signal,” but does not explicitly describe “voice activity detection of the … signal, and wherein the adaptation of the linear filtering is controlled at least partially based on whether voice activity is detected.”  However, paragraph 12 of Klindworth describes an echo canceller that detects a voice and then controls the adaptation of a linear filter based on the voice detection.  It would have been obvious to one of ordinary skill in the art to incorporate the voice detecting echo canceller as described by Klindworth into the device described by Schmidt in view of Kimoto, as paragraph 16 of Klindworth describes that this improvement is important for any voice processing device.
With regard to Claim 28, this claim recites essentially the same subject matter as Claim 17, and thus are rejected for the same reasons as Claim 17.
With respect to Claim 32, Schmidt in view of Kimoto as disclosed above, teaches the claimed “the reference target signal,” and “wherein the instructions, when executed by the one or more processors, further cause the one or more processors to perform “ but does not explicitly describe “configured to perform voice activity detection of the signal, and wherein the adaptation of the linear filtering is controlled at least partially based on whether voice activity is detected in the signal.”  However, paragraph 12 of Klindworth describes an echo canceller that detects a voice and then controls the .
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt in view of Kimoto and further in view of U.S. Patent App. Pub. No. 20080018506 (Raveendran).
With respect to Claim 29, Schmidt in view of Kimoto does not explicitly describe “processing the output signal to generate a facial recognition output corresponding to one or more faces represented by a visual input signal, wherein the input signal includes the visual input signal, and wherein the signal processing corresponds to facial image enhancement.”  However, paragraphs 29 and 30 of Raveendran describe a device that uses digital filters to perform image enhancement (paragraph 29), and that the image enhancement may include facial enhancement (paragraph 30). It would have been obvious to one of ordinary skill in the art to incorporate the facial enhancement as described by Raveendran into the device described by Schmidt in view of Kimoto, as paragraph 29 of Raveendran describes that the facial enhancement can restore details lost during previous compression processing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In particular, U.S. Patent App. Pub. No. 20190122685 to .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MICHELLE M KOETH/Primary Examiner, Art Unit 2656